Title: To Alexander Hamilton from William Patterson, 5 March 1797
From: Patterson, William
To: Hamilton, Alexander


[Kingston] Ulster County [New York], March 5, 1797. “As you are the only persen I think I Can with Safty apply too to assist me in giting my Militerie Lot as it is well known I have faithfull Served my Country it gives me the more Confidence to Crave your assistance. I must inform you that I have found my Discharge and have it Now in my Possession. I have found Blanchar the Person who took out the Patent Deed for my Lot No. 32 in Cato he Lives in Cats kill town in the County of Albany.… I must beg the favor of you to write me a Letter of advice as Soon as you Receive this or as Soon as you think it Necessarie (which will perhaps be after you have made Some inquiry in the business) I shall again inform you whre I Live which is in Franklin township Huntingdon County on the Little Juniata River State of Pennylvania.…”
